Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The examiner agrees with applicant remarks about figures 1-2 and therefore there only remains two species.  The species directed to the footwear as shown in figures 3-7 and the second one as shown in figures 8-12.  Therefore, since there are no remaining arguments, Applicant’s election is being treated as an election without traverse of species II (Footwear as shown in figures 3-7).
Claims 6 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/20/2022.  Claims 6-7 read only on the non-elected embodiment shown in figures 8-12; see paragraphs 0014-0016 and 0057-0062.
Drawings
Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, and 6-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2020/048203 (Valois).
With regard to claims 1-7, Valois teaches an article of footwear (302; see figs. 1,14; see page 9, line 20 and page 15, lines 6-21) comprising: a sole; an upper coupled to the sole and including a collar (370); a heel flap (310) connected to the collar by a hinge (316); an elastic member (328) having a first portion coupled to the sole, the upper, or any combination thereof, and a second portion coupled to the heel flap; and a fixed-state connector (connector 330) connecting the second portion of the elastic member to the heel flap, wherein the heel flap rotates on the hinge between a more forwardly rotated closed state (see figure 8) and a more rearwardly rotated open state (see figure 14); wherein in the closed state, the elastic member applies a first force to the heel flap, the first force including a first force vector pointing towards the first portion of the elastic member; and wherein in the open state, the elastic member applies a second force to the heel flap, the second force including a second force vector pointing towards the first portion (the elastic member is attached to a point on the sole as shown) of the elastic member (the elastic member as shown in figures 8 and 14 are both under tension and both have a force vector pointing towards the first portion of the elastic member).  
Regarding claim 2, the elastic member (328) is fixedly connected by the connector (330) so that it is without repeated convertibility back and for the between the connected and the disconnected state (i.e. the member is not readily disconnected from the heel flap).
	Regarding claims 3-4, the elastic member (328) can also be an elastic cord or lace; see page 11, lines 18-20.  A lace or cord is inherently capable of being free to retrogradely orbit within the state connector (300) between the closed state and open state (figure 14), inasmuch as it slides within the connector.  The connector (300) forms a loop on the upper which represents a sleeve and a channel as claimed.
	Regarding claims 8, see remarks with regard to claims 1-4 above which addresses all of the limitations in claim 8.
	Regarding claim 9, the heel flap taught by Valois includes one or more material layers, and wherein the channel is between an interior material layer formed by the one or more material layers (the interior layer of the heel flap) and an exterior layer formed by the one or more material layers (the outer layer of the connector 300 which forms a sleeve to which the elastic member (328) extends through).  
	With regard to claim 10, the connector (300) forms a loop on the upper which represents a sleeve secured in a collar portion of the heel flap.
	Regarding claims 11-12, see figure 8 which shows the closed position and see figure 14 which shows the heel flap rotated rearwardly on the hinge by more than 90 degrees (claim 11) and more than 135 degrees (claim 12) at the open position.
	Regarding claim 13, see page 12, lines 1-5.
	Regarding claim 14, see at least figures 1 and 14,  which shows the elastic member (28;328) on the medial side and lateral side of the upper as claimed.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556